Title: To John Adams from John Jay, 26 September 1798
From: Jay, John
To: Adams, John



Dr. Sir.
Albany 26th. Septr. 1798—

During the late special Session of the Legislature of this State an act was passed for the further defence of this State of which a Copy is herewith enclosed.—The first section of this Act appropriates a Sum not exceeding 150,000 Dollars, towards the defence of the City and port of New York, and provides that the said sum shall be expended under the direction of the President of the United States.
In pursuance of another Section of this Act I have lately obtained on Loan 100,000 Dollars of the above mentioned sum, and should have immediately gone to New York on this and other business, had not a circumstance occurred which made it necessary for me to summon the members of the Council of Appointment to meet here on the eight day of next month.
It appears to be the intention of the Legislature that this money shall be laid out only in the manner which the National Government will recognize as useful and advisable; I therefore take the liberty of submitting to your Consideration whether as Majr. Genl. Hamilton is a national Officer in whom great confidence may be reposed, it would not be expedient to authorize him to concert with me the plan of laying out this money to the best advantage and to appoint him to superintend the execution of it.  I think it would be best that I should leave the money in the Bank of New York, and appoint a proper person to audit and keep the accounts of the expenditures directed from time to time by Genl. Hamilton relative to the works and pay them as they become due, by Checks on the Bank.
I have the Honor to be with great respect /  and esteem /  Dr. Sir  / Your most obt. & Huml. Servt:
